In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00152-CR
                                                ______________________________
 
 
                                       BILLY R. BELGARD,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 188th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 37,946-A
 
                                                                                                  

 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            A
jury convicted Billy R. Belgard of one count of aggravated sexual assault of a
child and one count of indecency with a child and assessed his punishment at
fifty-four years’ imprisonment for the first count and twenty years’
imprisonment for the second count.[1]  Belgard filed his notice of appeal August 5,
2009.
            This
Court has now been informed that Belgard has died.
            The
death of an appellant during the pendency of his appeal deprives this Court of
jurisdiction.  Tex. R. App. P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894 (Tex. Crim. App. 1997); Rheinlander v. State, 918 S.W.2d 527,
528 (Tex. Crim. App. 1996).
            Accordingly,
we permanently abate this appeal.
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          February
22, 2010
Date Decided:             February
23, 2010
 
Do Not Publish




[1]This
appeal is a companion appeal to cause number 06-09-00151-CR, in which Belgard
was convicted of two counts of aggravated sexual assault of a child and was
sentenced to life imprisonment.